Name: Commission Regulation (EC) No 1677/95 of 10 July 1995 amending Regulation (EEC) No 1150/90 as regards the transitional adjustment of certain provisions relating to imports into the Community of certain provisions relating to imports into the Community of certain milk products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) in order to implement the Agreement on Agriculture concluded during the Uruguay Round of negotiations
 Type: Regulation
 Subject Matter: economic geography;  executive power and public service;  trade;  processed agricultural produce;  tariff policy
 Date Published: nan

 11 . 7. 95 PEN ] Official Journal of the European Communities No L 159/5 COMMISSION REGULATION (EC) No 1677/95 of 10 July 1995 amending Regulation (EEC) No 1150/90 as regards the transitional adjustment of certain provisions relating to imports into the Community of certain provisions relating to imports into the Community of certain milk products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) in order to implement the Agreement on Agriculture concluded during the Uruguay Round of negotiations 1 . Article 3 (d) is replaced by the following : '(d) the heading "notes" and Section 24 of licence applications and licences shall show respectively one of the following :  Derecho de aduana reducida en un 50 %, Producto ACP/PTOM Reglamento (CEE) n ° 715/90,  Told netsat med 50 %, AVS/OLT-varer forordning (EÃF) nr. 715/90,  Zoll, ermÃ ¤Ã igt um 50 % , AKP/Ã LG ­ Erzeugnis Verordnung (EWG) Nr. 715/90,  Ã Ã ±Ã Ã ¼Ã Ã  Ã ¼Ã µÃ ¹Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã ºÃ ±Ã Ã ¬ 50 %, ÃÃ Ã ¿Ã Ã ¿Ã ½ Ã Ã Ã /Ã ¥Ã §Ã  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 715/90, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in par ­ ticular Article 3 ( 1 ) thereof, Whereas in order to take account of the existing import arrangements in the milk products sector and those re ­ sulting from the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions, transitional measures are needed to adjust the pre ­ ferential concessions in the form of a reduction in the import levy on certain milk products from the ACP States and the OCT ; Whereas Commission Regulation (EEC) No 1150/90 of 4 May 1990 laying down detailed rules for the application of the special arrangements for imports of milk and milk products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territoires (OCT) (2), as amended by Regulation (EC) No 3337/94 (3), lays down detailed rules for the application of the prefe ­ rential conditions reducing the import levy for quotas of milk and cheese ; whereas, since the levies are being replaced by customs duties from 1 July 1995, it is neces ­ sary to make transitional adjustments to those provisions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  Customs duty reduced by 50 % , ACP/OCT ­ Product Regulation (EEC) No 715/90,  Droit de douane rÃ ©duit de 50 %, produit ACP/PTOM rÃ ¨glement (CEE) n0 715/90,  Dazio doganale ridotto del 50 % , prodotto ACP/PTOM regolamento (CEE) n . 715/90,  Douanerecht verminderd met 50 %, ACS/ LGO-produkt Verordening (EEG) nr. 715/90 ,  Direito aduaneiro reduzido de 50 % ; produto ACP/PTOM Regulamento (CEE) n? 715/90 ,  Tullia alennettu viidellÃ ¤kymmenellÃ ¤ prosen ­ tilla, AKT/MMA-tuote Asetus (ETY) N:o 715/90,  NedsÃ ¤ttning med 50 % av tullsatsen, produkt AVS/ULT FÃ ¶rordning (EEG) nr 715/90.'HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1150/90 is hereby amended as follows for the 1995/96 marketing year : Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996. 0 OJ No L 349 , 31 . 12. 1994, p. 105. (2) OJ No L 114, 5. 5. 1990, p. 21 . 3 OJ No L 350 , 31 . 12. 1994, p. 66. No L 159/6 EN | Official Journal of the European Communities 11 . 7. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1995. For the Commission Franz FISCHLER Member of the Commission